The opinion referred to the piped water supply from the Bronx river and to a stipulation proffered on the hearing. But this was not part of the condemned parcel. It related to a claim for consequential damages arising from the factory’s future needs for a tap water supply. The reversal was in disapproval of other damage estimates not based upon market value. Water rights are not excluded from such new appraisal. Such elements of value of the parcel taken by comparison with the remaining value of the factory lot, including loss of water, are left open for proof before a new commission. Motion for reargument denied, without costs. Present — Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ.